Citation Nr: 1413037	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  12-04 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a disability rating in excess of 60 percent for status-post eviscerated right eye secondary to trauma (right eye disability) with central visual acuity of less than 20 degrees in the nonservice-connected left eye.  

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from June 1976 to October 1978.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which denied the benefit on appeal.  Jurisdiction of the Veteran's claims file was subsequently transferred to the San Juan, Puerto Rico, RO. 

The Veteran appeared and testified at a Travel Board hearing in March 2012.  A transcript of the hearing is associated with the Veteran's claims file.  

It appears that in the October 2010 notice of disagreement, the Veteran is raising claims of service connection secondary to his right eye disability.  The Board does not have jurisdiction over these, and they are referred to the AOJ for any appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that further evidentiary development is necessary regarding the Veteran's increased rating claim for his right eye disability and his request for a TDIU.  

The Veteran was most recently afforded a VA examination for his right eye disability in July 2010.  During his March 2012 hearing, he specifically indicated that his symptoms have worsened since his last VA examination.  

Where a veteran asserts that a disability has worsened since his last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  Under the circumstances, the Board finds that the most recent VA examination is too remote and a new examination is warranted.

The Veteran's claim for a TDIU is inextricably intertwined with the increased rating claim; consideration of this matter must be deferred pending resolution of this claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the current severity of his right eye disability.  The claims file must be made available to and reviewed by the examiner along with any pertinent records located in electronic format.  

The RO or the AMC should ensure that the examiner provides all information required for rating purposes, including a description of the functional effects of the disability on the Veteran's daily activities and on his ability to obtain or retain substantially gainful employment. 

A complete rationale for all opinions is required.

2.  Then, the RO or the AMC should readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be issued to the Veteran and her representative and they should be afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


